Case: 16-60165      Document: 00513957589         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                    No. 16-60165                                   FILED
                                  Summary Calendar                             April 18, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

JAMES FRANKLIN PUTNAM, also known as Tony Martinez, also known as
Bobby Spiers, also known as Bob Watson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:97-CR-3-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       James Franklin Putnam appeals the district court’s denial of his petition
for a writ of error coram nobis pursuant to 28 U.S.C. § 1651(a). Putnam has
completed his term of imprisonment but is still serving the five-year term of
supervised release imposed following his guilty plea conviction of hostage
taking in violation of 18 U.S.C. § 1203.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60165     Document: 00513957589     Page: 2    Date Filed: 04/18/2017


                                  No. 16-60165

      At all times, this court must be assured of its jurisdiction and the district
court’s jurisdiction. United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
Because Putnam is still subject to an unexpired term of supervised release, he
is “in custody” and ineligible for coram nobis relief. See United States v.
Scruggs, 691 F.3d 660, 662 n.1 (5th Cir. 2012); United States v. Esogbue, 357
F.3d 532, 534 (5th Cir. 2004). Because Putnam is challenging his federal
conviction, the district court should have construed his petition as a 28 U.S.C.
§ 2255 motion. See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000). The
district court, however, lacked jurisdiction to do so because Putnam previously
filed a § 2255 motion, and this court did not authorize the filing of a successive
§ 2255 motion. See Hooker v. Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999); 28
U.S.C. § 2244(b)(3)(A). The district court’s judgment is therefore AFFIRMED
on the alternative ground that the district court lacked jurisdiction to consider
Putnam’s petition. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
All pending motions are DENIED.




                                        2